      Case 3:19-cv-00579-RCJ-WGC Document 14 Filed 07/27/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA

GARY SHEPARD,                        )                  3:19-cv-00579-RCJ-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  July 27, 2021
DIRECTOR, NEVADA DEPARTMENT          )
OF CORRECTIONS, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:         NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        The Office of the Attorney General did not accept service of process on behalf of
Defendant Sonya Carrillo, who is no longer an employee of the Nevada Department of
Corrections (ECF No. 11). However, the Attorney General has filed the last known address of this
Defendant under seal (ECF No. 12). If Plaintiff wishes to have the U.S. Marshal attempt service
on this Defendant, he shall follow the instructions contained in this order.

        The Clerk shall issue a summons for Sonya Carrillo and send the same to the U.S. Marshal
with the address provided under seal (ECF No. 12). The Clerk shall also send one (1) copy of
Plaintiff’s Complaint (ECF No. 4), one (1) copy of the court’s screening order (ECF No. 3), and
one (1) copy of this order to the U.S. Marshal for service on the Defendant. The Clerk shall also
send to Plaintiff one (1) USM-285 form. Plaintiff shall have until Friday, August 27, 2021, to
complete the USM-285 service form and return it to the U.S. Marshal, 400 South Virginia Street,
Room 201, Reno, Nevada 89501.

         If Plaintiff fails to follow this order, Defendant Sonya Carrillo may be subject to dismissal
for failure to complete service of process pursuant to Fed. R. Civ. P. 4(m).

       IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK
                                               By:      /s/______________________
                                                   Deputy Clerk
